UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1131


MOMAR MERGAN, a/k/a Momar Mbergan, a/k/a Jason B. Edmond,

                    Plaintiff - Appellant,

             v.

REGINA EDMOND; AFGHAN CONSULATE; UMUC TRAUMA UNIT; U.S.
DEPARTMENT OF EDUCATION; EMBASSY OF GAMBIA,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:18-cv-03229-CCB)


Submitted: April 25, 2019                                         Decided: April 30, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Momar Mergan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Momar Mergan seeks to appeal the district court’s order dismissing his civil

complaint as frivolous. We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

       When the United States or its officer or agency is a party, the notice of appeal

must be filed no more than 60 days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6).

“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on October 31, 2018. The

notice of appeal was filed on January 31, 2019. Because Mergan failed to file a timely

notice of appeal or to obtain an extension or reopening of the appeal period, we dismiss

the appeal and deny all pending motions. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               DISMISSED




                                             2